The opinion of the court was delivered by
Parker, J.
The town of Kearny Iw this writ questions the propriety of a judgment of the board of equalization of taxes *107of this state, reducing the valuation for 1909 of real estate and personal property of defendants the Hcwark Meadows Improvement Company. The real estate consists of over three thousand three hundred acres of meadow land (a few acres of which have been improved by filling in) lying between the Passaic and Hackensack rivers; and the personal property, consisting of steam dredges and dumping scows, pontoons, pipe, &c., that had been used in the work of dredging from the Passaic and filling in the dredged material on the company’s property. The state board reduced the valuation of the personal property from $300,000 to $52,000, and of real estate from $1,749,533 to $865,187, which was approximately the total valuation fixed by the local assessors for the preceding year, 1908. On the hearing before the state board considerable testimony was taken and documentary evidence submitted, the latter mainly consisting of mortgages on the real property offered as indicia of its value, all of which is returned with the writ and has been examined by ns. Our conclusion on the facts is that the general valuation as fixed by the state board is not shown to be unwarranted by the evidence, and therefore should not be disturbed. The valuation having been adjudged by a statutory tribunal erected for the particular purpose and experienced in such matters, this court will be loth to interfere with its findings on matters of fact, as in the present case, unless the evidence is persuasive that injustice has been done. Turnkey v. Elizabeth, 47 Vroom 42; Clark v. Board of Equalization, 50 Id. 454.
But a difficulty is encountered in the form of the judgment which prevents its affirmance in tolo. The land was divided into blocks, corresponding to the county blocks provided for in section 76 of the Conveyances act of 3898 (Pamph. L., pp. 670, 701), and these blocks subdivided into lots upon which separate valuations were placed by the local assessor and all of which were included in the appeal. The board of equalization seems to have disregarded these subdivisions and to have reduced simply the total valuation; a course which in effect turns the entire acreage into one tract of some three thousand three hundred acres assessed anew en bloc, making it imprac*108ticable either for the town to enforce collebtion of or the owner to pay the tax properly assignable to any subdivisión.
The point is of importance, because on examination of the items, as originally assessed, there is considerable variation in values of lots in the same block, not to speak of different blocks. The board did not even direct a proportionate reduction similar to the proportionate increase ordered by a county board in Wayne Township v. Powder Company, 47 Vroom 175. We think this gross reduction was incorrect practice, and that the board should have assigned a separate value to each subdivision included in the appeal. The local assessor is required by law to describe the property by block and lot numbers as shown on the assessment maps, where such maps are adopted, and to value each parcel separately. Pamph. L. 1903, pp. 394, 399, §§ 6, 9. Naturally the reviewing board should render its judgment on the same plan, or endless confusion would result.
Eor this reason the judgment of the board of equalization must be reversed, but without costs, to the end that said board render a new judgment according to the practice herein indicated.